DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 05/05/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “… comparative images by a remote rig substantially similar to the in-situ rig as taken in substantially similar ones of the stimulus and the environmental conditions …”. The claim should recite “… comparative images by a remote rig substantially similar to the in-situ rig as taken in substantially similar ones of the stimulus dispensers and the environmental condition[[ dispensers …”. (emphasis added to accentuate correction).  Appropriate correction is required.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niskanen  (US 2020/0050834 A1) in view of Schnitzer et al., hereinafter referred to as Schnitzer (US 2016/0027166 A1) in further view of Gajjar et al., hereinafter referred to as Gajjar (WO 2019/211765 A1) in further view of Smith et al., hereinafter referred to as Smith (WO 2014/067932 A1). 

	As per claim 1, Niskanen discloses an in-situ gemstone characteristic analysis system (Niskanen: Abstract.), comprising: 
an in-situ rig comprising a (i.e., movable camera in the Φ-direction), a plurality of stimulus dispensers (i.e., radiation sources), and a plurality of environmental condition dispensers (Niskanen: Fig. 1a-c & Paras. [0045], [0102]-[0104] disclose an in-situ rig of figure 1a that includes a movable camera and further includes varying radiation sources of light as well as radiation sources selected for the wavelength range of camera [i.e., environmental condition dispensers].); 
a first input remote from the in-situ rig for receiving output from the (Niskanen: Paras. [0026], [0114] disclose the examining of the imaging responsive to applications of the radiation of a gemstone can be at a remote location away from the actual imaging.); 
a comparator communicative with the first input and having accessible thereto a plurality of gemstone characteristics resultant from comparative images by a [remote site] (Niskanen: Paras. [0026], [0085], [0100], [0114] disclose comparing gemstone characteristics from the examination to those in a database to find a match using statistical information or machine learning rules for classification.); 

However Niskanen does not explicitly disclose “… a plurality of movable camera sensors … and a match output in a case of the match being within a predetermined threshold.”
Further, Schnitzer is in the same field of endeavor and teaches a plurality of movable camera sensors (Schnitzer: Para. [0052] discloses one or more movable image sensors.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Niskanen and Schnitzer before him or her, to modify the camera system of Niskanen to include the plurality of movable camera sensors feature as described in Schnitzer. The motivation for doing so would have been to improve image quality of captured images by providing a plurality of viewing angles.
However Niskanen-Schnitzer do not explicitly disclose “… a match output in a case of the match being within a predetermined threshold.”
Furthermore, Gajjar is in the same field of endeavor and teaches a match output in a case of the match being within a predetermined threshold (Gajjar: Paras. [0045]-[0046] discloses a match output or selected in a case of the match being within a predetermined threshold such as a highest match.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Niskanen-Schnitzer and Gajjar before him or her, to modify the gemstone imaging comparing system of Niskanen-Schnitzer to include the predetermined threshold match feature as described in Gajjar. The motivation for doing so would have been to improve verification of gemstones by providing robust comparison algorithms.
However does not explicitly disclose “… a remote rig substantially similar to the in-situ rig as taken in …”.
Moreover, Smith is in the same field of endeavor and teaches a remote rig substantially similar to the in-situ rig as taken in (Smith: Pg. 21, ll. 23-26 & Pg. 23, ll. 19-21 disclose in exemplary devices [i.e., camera rigs], it is possible to measure a plurality of stones at different measurement locations simultaneously and form inferences on each one. Therefore, exemplary devices may comprise a plurality of measurement locations, wherein a plurality of measurements may be undertaken at each measurement location.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Niskanen-Schnitzer-Gajjar and Smith before him or her, to modify the gemstone imaging system of Niskanen-Schnitzer-Gajjar to include the remote rig substantially similar to the in-situ rig feature as described in Smith. The motivation for doing so would have been to improve the quality and consistency of the measurement results by providing specific constraints for each exemplary device.      

	As per claim 2, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the plurality of movable camera sensors is suitable for on-site assembly (Niskanen: Para. [0005] discloses a movable camera in a moving assembly on site and Schnitzer: Para. [0052] discloses one or more movable image sensors.).

	As per claim 3, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the plurality of movable camera sensors is pre-assembled (Niskanen: Para. [0005] discloses a movable camera in a moving assembly that is pre-assembled and Schnitzer: Para. [0052] discloses one or more movable image sensors.).

	As per claim 4, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the plurality of stimulus dispensers includes an infrared stimulus (Niskanen: Paras. [0102]-[0104] disclose radiation sources such as infrared.). 

	As per claim 5, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the plurality of stimulus dispensers includes a plurality of varying light dispensers (Niskanen: Paras. [0102]-[0104] disclose varying radiation sources of light.).

	As per claim 6, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the plurality of environmental condition dispensers modify in-situ conditions of the in-situ rig to match the environmental conditions accessible to the comparator (Niskanen: Paras. [0102]-[0104] disclose radiation sources selected for the wavelength range of camera [i.e., environmental condition dispensers].).   

	As per claim 8, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the gemstone characteristics include at least color (Niskanen: Para. [00058] disclose the gemstone characteristics information include color anomalies.).

	As per claim 9, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the gemstone characteristics include at least clarity (Schnitzer: Para. [0115] discloses the gemstone characteristics include clarity.).

	As per claim 10, Niskanen-Schnitzer-Gajjar-Smith disclose the analysis system of claim 1, wherein the match output is provided to and is accessible from a cloud-based storage (Niskanen: Paras. [0026], [0050], [0085], [0120] disclose the match output is provided to and is accessible from a cloud-based storage.).












Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niskanen in view of Schnitzer in view of Gajjar in view of Smith in further view of Aljuri et al., hereinafter referred to as Aljuri (US 2021/0121251 A1).

	As per claim 7, Niskanen-Schnitzer-Gajjar disclose the analysis system of claim 1 (Niskanen: Abstract.), 
	However Niskanen-Schnitzer-Gajjar do not explicitly disclose “… wherein the machine learning rules comprise a baseline training.”
	Further, Aljuri is in the same field of endeavor and teaches wherein the machine learning rules comprise a baseline training (Aljuri: Para. [0419] discloses wherein the AI or machine learning is trained with baseline data.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Niskanen-Schnitzer-Gajjar-Smith and Aljuri before him or her, to modify the machine vision system of Niskanen-Schnitzer-Gajjar-Smith to include the baseline training feature as described in Aljuri. The motivation for doing so would have been to improve image classification by providing machine learning algorithms with additional accuracy metrics.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05/05/2022